DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 7 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 9 and 28-29 are objected to because of the following informalities:
Regarding claim 9, the phrase of “can be” is not understood because the term “can be” recites to a broad range or limitation followed by linking terms and a narrow range or limitation within the broad range or limitation is considered indefinite since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.
Regarding claims 28-29, please, change “tubular space” to - -tubular spacer - -.
.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-9 and 21-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prior Arts (figures 7-10) hereafter PA in view of Su (U.S. 2007/0258207) hereafter Su.
As to claim 27, PA discloses an independent loading mechanism (800) for mounted to a printed circuit board (850), which defines opposite top and bottom surfaces and a plurality of holes (not label, see figure 9) therein, as shown in figures 7-10 comprising:
a metallic frame (805) adapted for mounting upon the top surface of the printed circuit board (850), and forming at least first and second through holes (807) in a vertical direction,
a first screw nut unit (860) retained in the first through hole (807) and including a first nut (not label, but the nut is a part of nut unit 860, see figure 9) associated with a first collar (not label, see figure 9) at a bottom end of the first nut so as to be moveable relative to the frame with a first distance in the vertical direction, and

the second nut is longer than the first nut in the vertical direction, and the second distance is larger than the first distance.
PA does not specifically disclose a tubular spacer attached within the second through hole so as to have the second nut moveable relative to the frame with a second distance in the vertical direction.
Su teaches a fastener used in a blade server as shown in figures 1-5 comprising a tubular spacer (12) attached within the second through hole (31) so as to have the second nut moveable relative to the frame with a second distance in the vertical direction.
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Su employed in the mechanism of PA in order to provide excellent electrical isolation, adjust tightness between the fastener structure.
Regarding claim 28, PA as modified by Su teaches a height of the tubular spacer (12) is at least one half of a thickness of the frame (2).
As to claim 29, PA as modified by Su teaches the second collar (132) upwardly confronts the tubular space (12) so as to restrict upward movement of the second nut with regard to the frame.
As to claim 30, PA as modified by Su discloses the first and second screw nut units (860) are respectively located at two neighboring bars around a corresponding comer of said frame (805).

As to claim 1, PA discloses an independent loading mechanism (800) for mounted to a printed circuit board (850) which defines opposite top and bottom surfaces and a plurality of through holes (not label, see figure 9)  therein, as shown in figures 7-10 comprising:
a metallic frame (805) for mounting upon the top surface of the printed circuit board (850) and a back plate module (830) for mounting upon the bottom surface of the printed circuit board so as to cooperatively sandwich the printed circuit board therebetween in a vertical direction;
the back plate module (830) forming plural pairs of upwardly extending screw posts (832) thereof for extending through corresponding through holes in the printed circuit board (850, figure 9);
the frame (805) forming plural pairs of holes (807) adapted to be aligned with the corresponding through holes of the printed circuit board (850) in the vertical direction; and
plural pairs of screw nut units (860) respectively retained in the corresponding pairs of holes, respectively, and at least in one pair, one screw nut unit (860) thereof including a nut (not label, but the nut is a part of nut unit 860, see figure 9) riveted with a corresponding collar (see figure 9) and commonly moveable within the corresponding 
PA does not specifically disclose the tubular spacer provides a space allowing said other screw nut to move relative to the frame in the vertical direction within a range larger than that of said one screw nut unit.
Su teaches a fastener used in a blade server as shown in figures 1-5 comprising a tubular spacer (12) provides a space allowing an other screw nut to move relative to the frame (2) in the vertical direction within a range larger than that of said one screw nut unit.
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Su employed in the mechanism of PA in order to provide excellent electrical isolation, adjust tightness between the fastener structure.
As to claim 2, PA as modified by Su teaches a dimension of the spacer (12) is larger than a thickness of the frame in the vertical direction.
As to claim 3, PA as modified by Su teaches said another hole of the frame (2), which receives the spacer (12), is diametrically larger than said hole of the frame which receives said one screw nut unit.
As to claim 4, PA as modified by Su teaches when the other screw nut (13) is upwardly lifted by the corresponding screw post (14), a rim of the corresponding collar is spaced from a top portion of the spacer (12) with a distance in the vertical direction.

As to claim 6, PA as modified by Su teaches when the lengthened nut downwardly abuts against a top face of the spacer (12), the rim of the corresponding collar is adapted to be seated upon a top surface of the printed circuit board (3).
As to claim 7, PA as modified by Su does not teaches in said at least one pair, the distance between said one screw nut unit and said other screw nut unit is less than 30mm.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a distance or range in between the two screw nut units is less than 30mm as taught by PA and Su in order to provide excellent firmly of the fastener structure, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
As to claim 8, PA as modified by Su teaches the spacer (12) is either metal or plastic (para-0018).
As best understood to claim 9, PA as modified by Su the screw nut unit (860) [[can be]] being equipped with a threaded stud on a top end.
As to claim 21, PA discloses an independent loading mechanism (800) for mounted to a printed circuit board (850) which defines opposite top and bottom surfaces and a plurality of through holes (807) therein, as shown in figures 7-10 comprising:

the back plate (830) forming at least one pair of upwardly extending screw posts (832) around one comer for extending through corresponding through holes in the printed circuit board, see figure 9;
the frame (805) forming at least one pair of holes (807) adapted to be aligned with the corresponding through holes of the printed circuit board (850) in the vertical direction for receiving the at least one pair of upwardly extending screw posts (832), respectively;
at least one pair of screw nut units (860) respectively retained in the corresponding pair of holes of the frame (805), and one screw nut unit (860) including a nut secured with a corresponding bottom collar to be commonly movable within the corresponding hole of the frame, and the other screw nut unit including a lengthened nut secured with another corresponding bottom collar to be commonly movable which is secured to the corresponding hole of the frame (805).
the tubular spacer provides a space allowing said other screw nut to move relative to the frame in the vertical direction within a range larger than that of said one screw nut.
Su teaches a fastener used in a blade server as shown in figures 1-5 comprising a tubular spacer (12) provides a space allowing another screw nut to move relative to 
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Su employed in the mechanism of PA in order to provide excellent electrical isolation, adjust tightness between the fastener structure.
As to claim 22, PA as modified by Su discloses the pair of upwardly extending screw posts (832) are mated with the nut and the lengthened nut, respectively.
As to claim 23, PA as modified by Su discloses the lengthwise dimensions of the pair of upwardly extending screw posts (832) are same with each other.
As to claim 24, PA as modified by Su teaches a lengthwise dimension of the tubular spacer (12) is less than that of the nut (11) in the vertical direction.
As to claim 25, PA as modified by Su teaches when assembled, the nut directly applies forces upon the frame, and the lengthened nut directly applies forces upon the tubular spacer and indirectly applied to the frame, see figures 1-2.
As to claim 26, PA as modified by Su teaches a dimension of the spacer (12) in the vertical direction is equal to at least one and half thickness of the frame.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929.  The examiner can normally be reached on MON-FRI: 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUAN T DINH/Primary Examiner, Art Unit 2848